UNITED STATES DISTRICT COURT                                       CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                       MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                            DATE: 3/2/21
        U.S. MAGISTRATE JUDGE                                      TIME: 3:00 pm

CASE: CV 19-4666(JMA) Hice v. Lemon

TYPE OF CONFERENCE: MOTION                          FTR:15:39-15:48/SEALED

APPEARANCES:
     For Plaintiff:    Stuart Bernstein, Adrienne Levy and Andrew Miltenberg (with Dustin
                       Hice)

       For Defendant: Caroline Polizzi, Daniella Gordon and Chris Lavigne

THE FOLLOWING RULINGS WERE MADE:
☐    The court has adopted and So Ordered the joint proposed scheduling order [ ]
     submitted by the parties.
☒    Other: Oral argument held. Plaintiff’s counsel’s motion to withdraw, DE [58], is granted
     without opposition from Plaintiff and over Defendant’s objections. Plaintiff has
     represented that he has incoming counsel who will file a notice of appearance as soon as
     possible. This matter is stayed until the next status conference on April 5, 2021 at
     11:00am. For the sake of clarity, the Court notes that outgoing Plaintiff’s counsel is
     asserting a charging lien as to expenses occurred to date. Finally, the Court points out
     that if for any reason incoming counsel does not enter the case, Plaintiff is responsible to
     appear at the next status conference personally and will be responsible for prosecuting the
     case until such time as he can obtain new counsel.
              Outgoing counsel is ordered to serve a copy of this order on Plaintiff and file a
     certification of service.

COURT APPEARANCES:
The following conference(s) will be held via the Court’s AT&T Conference line:

          4/5/21 at 11:00 am               : Status conference

The parties should dial 1-877-336-1829 and enter access code 3002871# at the prompt



                                                    SO ORDERED

                                                    /s/Steven I. Locke
                                                    STEVEN I. LOCKE
                                                    United States Magistrate Judge
